DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Examiner acknowledges Applicant’s amendments and remarks filed on October 18, 2021.  They have been fully considered but they are not sufficient to place the claims in condition for allowance.  Applicant’s amendments have necessitated additional search and new grounds of rejection based on newly found prior art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teyssier et al., U.S. Patent Application Publication No. 2010/0162063.
Regarding claim 1, Teyssier discloses a clock management circuit comprising:
a delay circuit [Fig. 2] configured to delay a state signal [wake up signal 221] indicating whether the computing circuit is operating in an idle state or an active state [Fig. 1: flip-flop 210 output provided to delay logic 240 (i.e., Fig. 2); para. 0069: “If the clock gating policy accepts clock gating activity, the flip flop 210 is set to 1, reflecting that the clock to module 500 is to be gated.  This signal is then sent via delay logic 240 to clock gating cell 310, where it gates the clock signal.”; para. 0073: “When module 600 is meant to communicate with module 500 through communication link 700, wake up signal 221 is asserted to the clock gating control circuit 200.  Upon reception of this signal, the clock gating control circuit 200 resets the flip flop 210, which output will remove the forced gating on clock 101 through clock gating cell 310.”] and generate a delay signal accordingly [Fig. 2: “done” signal 330; para. 0077: “In this embodiment wake up request signal 221 is used to trigger counting down operated by decrementing counter 101, starting from a preloaded value held in flip flops 231, 232 and 233.  This value has been loaded from data store 230.  When counter 101 reaches value 0, signal "done" 330 is asserted, this signal being used to control the gating cell 310 used to gate the clock 101 to produce gated clock 150.”]; and 
a clock adjustment circuit coupled to the computing circuit and the delay circuit [Fig. 2: clock gate 310] and configured to control a frequency of the clock to change from a first frequency to a second frequency according to the delay signal [para. 0077: “ …signal ‘done’ 330 is asserted, this signal being used to control the gating cell 310 used to gate the clock 101 to produce gated clock 150.  The assertion of signal "Done" 330 un-gates the clock, which is then sent to the module.”], so that after a level transition occurs to the state signal [para. 0073: flip-flop 210 reset], the computing circuit first operates according to the first frequency of the clock and then operates according to the second frequency of the clock [Fig. 6: module clock 630 switches from disabled to enabled state, which may be interpreted as switching from a frequency of 0 to arbitrary frequency F]; 
wherein the second frequency is greater than the first frequency [Fig. 6: module clock 630 switches from disabled to enabled state, which may be interpreted as switching from a frequency of 0 to arbitrary frequency F].
Regarding claim 2, Teyssier teaches that the delay circuit delays the state signal for a first time length [para. 0078: “The counting down from a preloaded value allows the un-gating of the clock to be delayed by a given number of cycles, equal to the value preloaded into flip flops 231 to 233.”; Fig. 4, third step: delay the switch in modes by an amount dependent upon the delay value], and after the level transition occurs to the state signal [para. 0073: flip-flop 210 reset], the computing circuit operates according to the first frequency of the clock for a second time length and then operates according to the second frequency of the clock, the second time length being substantially equal to the first time length [Fig. 2: since clock 101 is gated by output of the decrementing counter, the number of cycles that output clock 150 remains disabled after wake up signal 221/flip-flop 210 transitions is equal to the number of delay cycles provided by the counter].
Regarding claim 3, Teyssier teaches that the clock adjustment circuit further controls the frequency of the clock to change from the second frequency to the first frequency according to the state signal [para. 0069: “When module 500 is to become inactive a clock gating request signal 220 is asserted to indicate that this module should enter sleep mode.  This signal is used within the clock gating control circuit 200 to activate the clock gating control flip flop 210.  If the clock gating policy accepts clock gating activity, the flip flop 210 is set to 1, reflecting that the clock to module 500 is to be gated.  This signal is then sent via delay logic 240 to clock gating cell 310, where it gates the clock signal.”].
Regarding claims 4-6, Teyssier discloses the clock management circuit of claims 1-3, and therefore also discloses the method executed by the claimed circuit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Monday to Thursday and every other Friday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov